Citation Nr: 1132242	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  He died in April 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO decision.  The appellant presented sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in November 2010.

During the November 2010 hearing on appeal, the appellant provided testimony as to her frustration with never having received a final decision from VA as to the claims for service connection filed by the Veteran prior to his death.  Indeed, review of the Veteran's claims file reveals that he had several claims for service connection pending at the time of his death.  Certain periodic monetary benefits to which a Veteran was entitled at death, or those based on evidence in the Veteran's claims folder at the date of death, shall be paid to certain named beneficiaries, ordinarily the Veteran's spouse, children or dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Generally, the appellant's testimony would be interpreted as a claim for accrued benefits predicated upon an unresolved claim pending at the time of the Veteran's death.  However, governing law and regulation specifically provides that a claim for accrued benefits must be filed within one year of the date of the Veteran's death.  Although a claim for accrued benefits is related to a claim made by a Veteran during his lifetime for VA benefits, entitlement to accrued benefits is predicated upon a separate application for accrued benefits filed within one year after the Veteran's death.  Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed "within one year after the date of [the Veteran's] death".  A claim for death pension, compensation, or DIC, by a surviving spouse is deemed to include a claim for any accrued benefits.  See also 38 C.F.R. § 3.1000(c).  In this case, while the appellant filed a claim for burial benefits shortly after the Veteran's death, she did not file the claim for DIC until September 2008, more than one year after the Veteran's death.  Other than the burial benefits claim, she did not correspond with the VA during the year after the Veteran's death.  Thus, although her current intention to file such a claim is clear, the VA is prohibited by law from entertaining a claim for accrued benefits because the appellant failed to file the claim within a year of the Veteran's death.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. 

Preliminary review of the Veteran's death certificate reveals that he died while an inpatient in the Southern Arizona VA Healthcare System and that an autopsy was performed.  According to the available pages of the autopsy report, the autopsy was conducted by a University Medical Center which is affiliated with the VA.  While excerpted pages from the autopsy report have been submitted for review, none of the Veteran's terminal hospital records are contained in his claims file.  These records would appear to be highly relevant to the appellant's claim.  Additionally, during the hearing, the appellant testified that the Veteran had received VA medical care for approximately ten years prior to his death.  While some VA medical records are contained in the claims file, it would appear that these records do not span a period of ten years and are likely incomplete.

Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the VA records reflecting the Veteran's terminal hospitalization and the complete autopsy report should be obtained for inclusion in the claims file, as should any outstanding VA medical treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain complete copies of the records reflecting the Veteran's terminal hospitalization in April 2007, and prior months, if appropriate.  Additionally, a VA treatment records reflecting the period from 1997 to 2007 should be obtained.  The RO should also obtain a complete copy of the autopsy report performed in April 2007 for inclusion in the claims file.

2.  After the development requested above has been completed, the RO should again review the record.  Any further evidentiary development which may become apparent should be performed at this time.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

